Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 27, 2019. 

Amendments
           Applicant's response and amendments, filed September 27, 2019, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3, 5-7, 10-11, 15, 18-32, 34, 40, and 42-49, and amended Claims 4, 8, 12, 16-17, 33, 35-39, 41, and 50-52.
	Claims 1-2, 4, 8-9, 12-14, 16-17, 33, 35-39, 41, and 50-52 are pending.
	 
Priority
This application is a 371 of PCT/US2018/25183 filed March 29, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/478,357 filed on March 29, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
	
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative oxidation-resistant amino acid, as recited in Claims 2, 8, and 33, and as disclosed in the specification (Table 1); 
ii) alternative viral vector, as recited in Claim 12; 
iii) should Applicant elect AAV vector, then further elect alternative vector serotype, as recited in Claims 14 and 16; 
iv) alternative administration step, as recited in Claims 37-38 and 50, and disclosed in the specification (pg 16, lines 7-9; intraportal vein, direct injection to skeletal muscle, intrabronchial); and
v) alternative genotype, as recited in Claim 50.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 17, and 35-36. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Instant claims lack unity of invention because even though the inventions of these groups require the technical feature of an expression cassette coding for an oxidation-resistant alpha 1-antitrypsin that has an oxidation resistant amino acid at position 351, 358, or both 351 and 358, this technical feature is not a special technical feature as it does not make a contribution over the prior art. 
	Insley et al (U.S. Patent 4,711,848; of record) is considered relevant prior art for having disclosed an AAT transgene encoding a mutation at position 358 (Abstract), wherein the wildtype residue 358 subject to oxidation, reducing biological activity, whereby the amino acid substitution improves a more stable protein (col. 2, lines 45-52).
	Insley et al do not disclose the expression cassette is encoded in a viral expression vector. However, prior to the effective filing date of the instantly claimed invention, Kaplitt et al (U.S. 2003/0152914) is considered relevant prior art for having disclosed viral gene therapy vectors for gene therapy, wherein said viral vector encodes an AAT transgene (e.g., Table 1; claims 15-16). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first vector comprising an AAT expression cassette with a second vector, e.g. a viral expression vector, comprising an AAT expression cassette with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633